Citation Nr: 0012594	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-12 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
with callosities, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's bilateral pes planus is not more than 
moderate in degree; there has been no showing by objective 
evidence that such disorder is manifested by marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, or indication of swelling on use.  The veteran 
does have characteristic callosities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral pes planus with callosities have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

Service connection for bilateral plantar callosities was 
established by the RO in its rating decision of May 1946, at 
which time a noncompensable rating was assigned.  In a Board 
decision, dated in June 1948, the veteran was granted service 
connection for bilateral pes planus with callosities.  A 
rating of 10 percent for bilateral pes planus was assigned by 
the RO in July 1948.  The 10 percent rating has remained in 
effect until the present. 

The record reflects that the veteran submitted a claim for an 
increased rating for pes planus in June 1997.  Along with his 
claim, the veteran submitted treatment reports and 
correspondence from Eric Thompson, M. D., for the period from 
November 1995 to May 1997.  The material submitted did not 
relate to the issue on appeal.  

The veteran was afforded a VA orthopedic examination in 
August 1997.  He reported that his foot problems caused 
tenderness on the plantar surfaces with calluses under his 
first and fifth toes.  He complained of morning stiffness and 
mild weakness but not swelling.  He soaked his feet but did 
not seek treatment for his bilateral pes planus.  Physical 
examination reported decreased arches in the feet 
bilaterally.  There were calluses over the metatarsals of the 
first and fifth toes bilaterally.  The veteran was observed 
to walk with his toes deviated laterally, the right greater 
than the left.  The examiner reported a range of motion for 
the ankles of 10 to 15 degrees of dorsiflexion and 35 to 40 
degrees of plantar flexion.  The examiner also reported that 
bilateral foot x-rays revealed minimal spurring of the talus 
of the right foot with extensive vascular calcifications.  
The left foot revealed a spur at the insertion site of the 
plantar aponeurosis.  The assessment was pes planus with 
callosities.  The examiner commented that there had been no 
change in the veteran's condition from previous assessments.  
He noted that the veteran was currently limited by 
claudication and other medical problems.  

Associated with the claims file are treatment and evaluation 
records from the Mayo Clinic in Rochester, Minnesota, dated 
in August 1998.  However, the records reflect extensive 
evaluation of multiple medical problems unrelated to the 
issue on appeal.  The veteran's bilateral pes planus was not 
noted as a physical finding or as a complaint by the 
appellant.

Under the laws administered by VA, disabilities ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  Also, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

In this case, the veteran's pes planus is evaluated under the 
provisions of Diagnostic Code 5276, for acquired flatfoot.  
38 C.F.R. § 4.71a (1999).  Under Diagnostic Code 5276, where 
the weight-bearing line is over or medial to great toe, and 
there are inward bowing of the tendo achillis and pain on 
manipulation and use of the feet, a 10 percent rating is for 
assignment on the basis of moderate disability.  A 30 percent 
evaluation for bilateral pes planus is warranted for severe 
disability with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  

In this case, the veteran does have calluses on the first and 
fifth metatarsals and complains of tenderness on the plantar 
surface of his feet.  However, there is no objective evidence 
of marked deformity, pain on manipulation and use 
accentuated, or swelling.  A 10 percent rating contemplates 
moderate bilateral foot disability to include pain on 
manipulation and use of feet.  Accordingly, the Board 
concludes that the schedular criteria for a rating in excess 
of 10 percent for service-connected bilateral pes planus with 
callosities have not been met.  38 C.F.R. § 4.71a.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. §§ 4.40, 4.45 (1999).

In this case the veteran has subjective complaints of 
tenderness on the plantar surface with morning stiffness and 
some weakness.  However, the pathology and objective 
observations of the veteran's behavior do not demonstrate 
that he experiences excess fatigability, incoordination, 
atrophy from disuse, or other functional limitation directly 
attributable to his service-connected disability.  Therefore, 
the Board finds that that absent functional limitation due to 
pain, an additional 10 percent is not warranted.  38 C.F.R. 
§§ 4.40, 4.45.

Other potentially applicable diagnostic codes which provide 
for a rating in excess of 10 percent for a foot disorder 
include Diagnostic Code 5271 for limited motion of the ankle, 
Diagnostic Code 5278 for acquired claw foot (pes cavus), 
Diagnostic Code 5283 for malunion or nonunion of tarsal or 
metatarsal bones, and Diagnostic Code 5284 for foot injuries.  
38 C.F.R. § 4.71a.

However, in view of the clinical data which reflects no more 
than moderate limitation of motion of the ankle, no evidence 
of claw foot, malunion or nonunion of tarsal or metatarsal 
bones, or any type of foot injury, there is no basis for a 
rating in excess of 10 percent under any of the alternative 
diagnostic codes.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased rating for the veteran's bilateral 
pes planus with callosities.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1999).


ORDER

An increased rating for bilateral pes planus with 
callosities, currently rated as 10 percent disabling, is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

